 


113 HRES 215 EH: Providing for consideration of the bill (H.R. 45) to repeal the Patient Protection and Affordable Care Act and health care-related provisions in the Health Care and Education Reconciliation Act of 2010.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 215 
In the House of Representatives, U. S.,

May 16, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 45) to repeal the Patient Protection and Affordable Care Act and health care-related provisions in the Health Care and Education Reconciliation Act of 2010. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 45) to repeal the Patient Protection and Affordable Care Act and health care-related provisions in the Health Care and Education Reconciliation Act of 2010. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) two hours of debate equally divided among and controlled by the respective chairs and ranking minority members of the Committees on Education and the Workforce, Energy and Commerce, and Ways and Means; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
